Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Examiner’s Comment to Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Japan on 1/8/2021. It is noted, however, that the applicant has not filed a certified copy of the JP2021-000368 application as required by 37 CFR 1.55. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.

Claim Rejection - 35 USC § 112(a) & (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.

	The scope of a claim is definite only when it is supported by an enabling disclosure. When the scope of protection sought exceeds what is enabling in the disclosure, the claim is indefinite.

The claim scope must be less than or equal to the scope of the enablement. The scope of enablement, in turn, is that which is disclosed in the specification and is understandable to a designer of ordinary skill in the art without resorting to conjecture.

Specifically: 

Item 1) The claim is indefinite and non-enabled because the disclosure as described in the Specification is insufficient. Attention is directed to the fact that design patent applications are concerned solely with the ornamental appearance of an article of manufacture.  The functional and/or structural features stressed by applicant in the papers are of no concern in design cases, and are neither permitted nor required.  Function and structure fall under the realm of utility patent applications.

The descriptions of the use of the article of the specification are impermissible because any statements describing matters directed to function or are unrelated to the design are prohibited. See MPEP § 1503.01, subsection II. No determination can be made as to the exact scope of protection sought due to the extensive special descriptions which imply a scope that cannot be supported by a design patent. Specifically, the applicant includes statements directed to features and functions which are of no concern in a design patent—whose protection is solely the ornamental appearance—including: 
Function: “that prevents the splash of droplets” and “provided with elements for alleviating stress coming from contact;”
Timing, actions: “during face-to-face conversations, eating, drinking, etc.”
Process: “The face guard is worn by putting a part of the frame not attached to the sheet behind the neck and over the upper chest portion of a person;”
Coverage: “when worn, the transparent sheet covers the front and both sides of the face” 
Positioning: “at a position relatively far from the face;”


Item 2) The claim is indefinite and nonenabling because the disclosure described in the specification and the disclosure shown in the drawing is unclear. Specifically, a conflict exists between statements in the specification being indefinite and not in agreement with what is shown in the drawings, therefore making the claim not enabled. FIGS. 1.8 and 1.9 are each described as “reference” views. Therefore, it is unclear if the views are intended to be part of the claim or not. The exact scope is subject to multiple interpretations and cannot be determined without resorting to conjecture.

Item 3) The lines of the drawings are poorly executed. The lines are neither clear nor uniform in thickness. As required by 37 CFR 1.84(L), all drawings must be made by a process, which will give them satisfactory reproduction characteristics. Every line should be durable, clean, sufficiently dense and dark, and uniformly thick and well defined. Well-executed lines are required. There are lines in figures 1.7-1.9 that end abruptly. Please see arrows in the next annotated drawing. 

    PNG
    media_image1.png
    757
    571
    media_image1.png
    Greyscale

Item 4) The claim is indefinite and non-enabled because the disclosure as shown in the reproductions is unclear. Specifically, the top edges are shown with a line in figures 1.1, 1.2, 1.5, and 1.6, yet no line is shown in figures 1.7, 1.8, and 1.9. The exact shape, appearance, and configuration are subject to multiple interpretations and cannot be determined without resorting to conjecture. Please refer to arrows in the next annotated drawing. 

    PNG
    media_image2.png
    719
    768
    media_image2.png
    Greyscale



Item 5) The claim is indefinite and non-enabled because the disclosure as shown in the reproductions is unclear. Specifically, the frame feature appears to run along the edges of the transparent shield in figures 1.3-1.9 while the same frame feature appears to be removed from the edge of the transparent shield in figures 1.1-1.2. The exact shape, appearance, and configuration are subject to multiple interpretations and cannot be determined without resorting to conjecture. Please refer to arrows in the next annotated drawing. 

    PNG
    media_image3.png
    1819
    1619
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1019
    1024
    media_image4.png
    Greyscale

In order to attempt to overcome the rejection, applicant may submit a new drawing set that consistently shows the shape and appearance of the claimed design, so the examiner can make a determination as to whether or not the new views introduce new matter. 

The examiner recommends using a lossless file format when submitting reproductions through EFS-web (e.g., TIFF, PNG, GIF, BMP).  EFS-web PDF Guidelines may be found at https://www.uspto.gov/patents-application-process/applying-online/efs-web-pdf-guidelines
Replacement Reproduction Information
Corrected drawing sheets of the reproductions are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet of the reproductions should include all of the views appearing on the immediate prior version of the sheet, even if only one view is being amended.  The view of an amended drawing should not be labeled as “amended”.  If a drawing view is to be canceled, the appropriate view must be removed from the replacement sheet, and where necessary, the remaining views must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbered of the remaining views.  Each drawing sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either “REPLACEMENT SHEET” or “NEW SHEET” pursuant to 37 CFR 1.121(d).  Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02).  If the changes are not accepted by the Examiner, the applicant will be notified and informed of any required corrective action in the next Office action. Care must be exercised to avoid introduction of anything which could be construed as new matter prohibited by 35 USC 132 and 37 CFR 1.121 when preparing amended reproductions.

Conclusion and Contact Information
The claim stands rejected under 35 U.S.C. 112(a) and (b), as set forth above.

The references are cited as art of record. Applicant may view and obtain copies of the cited references by visiting <http://www.uspto.gov/patft/index.html> and pressing the “Patent Number Search” button.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Johnson whose telephone number is (571) 272-5730. The examiner can normally be reached Monday-Friday at 8:00 a.m. to 4:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the primary examiner, Lauren McVey, can be reached at (571) 270-0203. The examiner’s supervisor, Lilyana Bekic, can be reached at (571) 272-7425. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAJ/
Justin Johnson
Patent Examiner
Art Unit 2921

/LAUREN D MCVEY/Primary Examiner, Art Unit 2921